Exhibit 10.1
Compensation Arrangements for Non-Employee Directors
          Effective January 1, 2012, each Non-Employee Director of Johnson &
Johnson will be compensated for his or her services as a Director pursuant to
the following arrangement:

  •   Receipt of annual cash retainer of $110,000;     •   Receipt of annual
equity grant of $100,000 in the form of restricted shares of Company Common
Stock (which become freely transferable on the third anniversary of the grant
date); and     •   Receipt of annual grant of $45,000 in the form of Deferred
Share Units (which will be linked to the value of the Company’s Common Stock,
receive dividend equivalents in the same amount and at the same time as
dividends on the Company’s Common Stock, and settled in cash upon termination of
his or her directorship).

In addition, a Director appointed as chairman of a standing committee of the
Board will receive an additional annual cash retainer of $20,000 (or $25,000 in
the case of the chairman of the Audit Committee). The Director appointed as
Presiding Director of the Board will receive an additional annual cash retainer
of $30,000.
Eliminated from the Company’s Director compensation structure were:

  •   Receipt of additional annual cash retainers of $5,000 for committee
memberships;     •   Receipt of one-time award of 1,000 shares of Common Stock
upon being appointed to the Board; and     •   Receipt of fee of $1,500 when
in-person attendance at a special meeting of the Board or a Board committee is
required.

          Under the Deferred Fee Plan for Non-Employee Directors, a Non-Employee
Director may elect to defer payment of all or a portion of his or her fees until
termination of his or her directorship. Deferred fees earn additional amounts
based on a hypothetical investment in the Company’s Common Stock. All Common
Stock equivalent units held in each Non-Employee Director’s Deferred Fee Account
receive dividend equivalents in the same amount and at the same time as
dividends on the Company’s Common Stock.
          Non-Employee Directors are eligible to participate in the Company’s
charitable matching gift program available to all employees, pursuant to which
the Company will contribute, on a two-to-one basis, up to $20,000 per year per
employee or Non-Employee Director to educational institutions and certain other
charitable organizations.
          The Company pays for or provides (or reimburses Directors for
out-of-pocket costs incurred for) transportation, hotel, food and other
incidental expenses related to attending Board and committee meetings and
participating in director education programs and other director orientation or
educational meetings.
          Non-Employee Directors are subject to the Stock Ownership Guidelines
for Directors and Executive Officers described in the Johnson & Johnson Proxy
Statement, dated March 16, 2011.
          Directors who are employees of the Company receive no additional
compensation for their services as Directors or as members of Board committees.

